DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/20/2022 has been entered. Claims 1-2 and 4-10 are currently being examined. Claims 11-20 are withdrawn. Claims 3, 13 and 21 have been cancelled. Applicant’s amendments have overcome the objections to the claims previously set forth in the Non-Final Office Action mailed 04/27/2022. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Welk on 08/04/2022.

The application has been amended as follows: 
Claim 11 (currently amended): A method of manufacturing a device, the method comprising:
affixing at least one antenna to a top of a chassis, the chassis having a bottom opposite the top and a center indent portion; 
affixing a first LDS trace in the center indent portion of the chassis; 
affixing a second LDS tracein the center indent portion of the chassis, wherein the second LDS trace is electrically isolated from the first LDS trace; and 
connecting a button to the first LDS trace and the top of the chassis, wherein the button is operably positioned with respect to the center indent portion and is configured to:
contact the second LDS trace when the button is depressed; and
complete a circuit between the first LDS trace and the second LDS trace upon contact, wherein the first LDS trace and the second LDS trace extend from the top of the chassis to the bottom of the chassis and each include a connection extending from the center indent portion to connect to the at least one antenna.
Claim 13 (cancelled): 
Claim 15 (currently amended): The method of claim 11, wherein the first
depositing copper onto the chassis;
depositing nickel onto the copper; and
depositing gold onto the nickel.
Claim 17 (currently amended): The method of claim 11, further comprising receiving at least one of GPS, BLUETOOTH®, or cellular data with the antenna.



Rejoinder
Claims 1-2 and 4-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-12 and 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 05/20/2022, as well as the claim amendments made therein, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed features of a first laser direct structuring-fabricated (LDS) trace that is positioned in the center indent portion; a second LDS trace that is positioned in the center indent portion and wherein the first LDS trace and the second LDS trace each include a connection extending from the center indent portion to connect to the at least one antenna.
Los (US 20140076704 A1) teaches a device comprising: a chassis having a top and a bottom; a first laser direct structuring-fabricated (LDS) trace; a second LDS trace that is electrically isolated from the first LDS trace; and a button connected to: the first LDS trace; and the top of the chassis, wherein the button is configured to: contact the second LDS trace when the button is depressed; and complete an electrical circuit between the first LDS trace and the second LDS trace upon contact.
Weber et al. (US 20110255260 A1) teaches at least one antenna affixed to the top of the chassis.
Perkins et al. (US 20200337162 A1) teaches the top of the chassis includes a center indent portion; and the first LDS trace and the second LDS trace extend from the top of the chassis to the bottom of the chassis and each include a connection to connect to the at least one antenna.
Claims 2 and 4-10 are dependent therefrom and are included in the allowable subject matter.

Regarding independent claim 11, patentability is indicated as existing, at least in part, with the claimed features of affixing a first LDS trace in the center indent portion of the chassis; affixing a second LDS trace in the center indent portion of the chassis; and the first LDS trace and the second LDS trace each include a connection extending from the center indent portion to connect to the at least one antenna.
Los (US 20140076704 A1) teaches a method of manufacturing a device, the method comprising: a chassis having a bottom opposite the top and a center indent portion; affixing a first LDS trace in the chassis; affixing a second LDS trace in the chassis, wherein the second LDS trace is electrically isolated from the first LDS trace; and connecting a button to the first LDS trace and the top of the chassis, wherein the button is configured to: contact the second LDS trace when the button is depressed; and complete a circuit between the first LDS trace and the second LDS trace upon contact.
Weber et al. (US 20110255260 A1) teaches affixing at least one antenna to a top of a chassis.
Perkins et al. (US 20200337162 A1) teaches the chassis having a bottom opposite the top and a center indent portion; and wherein the first LDS trace and the second LDS trace extend from the top of the chassis to the bottom of the chassis and each include a connection to connect to the at least one antenna.
Claims 12 and 14-20 are dependent therefrom and are included in the allowable subject matter.

Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 

Conclusion
Additional pertinent prior art is cited in the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
08/04/2022